BRYAN SCHRODER
United States Attorney

DANIEL DOTY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Daniel.doty@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,             )   No. 4:21-cr-00005-RRB-SAO
                                           )
                          Plaintiff,       )   COUNT 1:
                                           )   STALKING
           vs.                             )    Vio. of 18 U.S.C. § 2261A(2)
                                           )
     ROGER KEELING,                        )
                                           )   ENHANCED STATUTORY
                          Defendant.       )   PENALTIES ALLEGATION:
                                           )    18 U.S.C.§ 2261(b)(6)
                                           )
                                           )
                                           )
                                           )

                                       INDICTMENT

        The Grand Jury charges that:

//

//




       Case 4:21-cr-00005-RRB-SAO Document 11 Filed 01/20/21 Page 1 of 3
                                        COUNT 1

       Starting on or about November 2020, and until on or about January 2021, in the

District of Alaska, the defendant, ROGER KEELING, with intent to harass and

intimidate another person, to wit: Victim 1, did knowingly use an interactive computer

service, electronic communications service, and electronic communications system to

engage in a course of conduct that placed Victim 1 in reasonable fear of death and serious

bodily injury and that caused, attempted to cause, and would be reasonably expected to

cause substantial emotional distress to Victim 1.

       All of which is in violation of 18 U.S.C. § 2261A(2).

//

//

//

//

//

//

//

//

//

//

//


                                        Page 2 of 3




      Case 4:21-cr-00005-RRB-SAO Document 11 Filed 01/20/21 Page 2 of 3
               ENHANCED STATUTORY PENALTIES ALLEGATION

       At the time the defendant, ROGER KEELING, committed the offense charged in

Count 1, he did so in violation of a temporary or permanent civil or criminal injunction,

restraining order, no-contact order, and other order described in 18 U.S.C. § 2266.

       All of which is pursuant to 18 U.S.C. § 2261(b)(6).

              A TRUE BILL.



                                          s/ Grand Jury Foreperson
                                          GRAND JURY FOREPERSON



s/ Kyle Reardon for
DANIEL DOTY
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America



DATE: 1/20/2021




                                        Page 3 of 3




      Case 4:21-cr-00005-RRB-SAO Document 11 Filed 01/20/21 Page 3 of 3
